Citation Nr: 0200908	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  97-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of right leg injury manifested by tibia/fibula osteophyte.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active service from November 1972 to April 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO) which, among other things, granted service connection 
for residuals of right leg injury manifested by osteophyte of 
the tibia/fibula and assigned a noncompensable rating, 
effective October 21, 1993.  By rating decision in November 
1997, the evaluation was increased from 0 to 10 percent, 
effective from October 21, 1993.  By rating decision in March 
2000, the rating was increased to 20 percent, effective from 
February 29, 2000.  However, as these rating actions resulted 
in assignment of less than the maximum available benefit and 
the veteran has not limited his appeal to a specific rating, 
the matter remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In August 2000, the Board remanded this claim to the RO for 
additional development of the evidence.  

The Board notes that a November 2001 rating decision denied 
claims by the veteran of entitlement to service connection 
for chronic back disability, right shoulder disability, 
pulmonary/respiratory disability, peptic ulcer disease, 
bilateral foot disability, bilateral hearing loss, eye 
disability, leukemia, and cervical spine disability, and 
declined to reopen the claims of service connection for 
residuals of concussion/head injury and chronic prostate 
disability.  The November 2001 rating decision also granted 
service connection for post traumatic stress disorder (PTSD) 
and assigned a 10 percent rating.  

In December 2001, the Board received written correspondence 
from the veteran in which he addressed many of the matters 
adjudicated by the RO in the November 2001 rating decision.  
A reading of this communication suggests that the veteran is 
in disagreement with a number, if not all, of the matters 
adjudicated in the November 2001 rating decision.  It would 
therefore appear that the communication could be considered a 
notice of disagreement.  See generally Gallegos v. Gober, 14 
Vet.App. 50 (2000).  However, since the December 2001 
communication was received at the Board, instead of the 
agency of original jurisdiction which adjudicated the claims, 
it may not be viewed as a notice of disagreement to the 
November 2001 rating decision.  See 38 U.S.C.A. § 7105(b)(1) 
(West 1991); Beyrle v. Brown, 9 Vet.App. 24, 28 (1996) 
(hearing testimony before the Board, even though given within 
the one-year notice of disagreement filing period, cannot 
constitute a valid notice of disagreement because it was 
taken before the Board and not the RO).  The Board therefore 
finds that the December 2001 communication cannot at this 
time be considered a valid notice of disagreement, and remand 
to the RO per Manlincon v. West, 12 Vet.App. 238 (1999) is 
therefore not required.  However, this matter is hereby 
referred to the RO for appropriate action once the claims 
file, with the December 2001 communication, is received back 
at the RO.  


FINDINGS OF FACT

1.  Effective the date of award of service connection on 
October 21, 1993, to December 29, 1999, the veteran's 
service-connected right leg disability was manifested by an 
osteochondroma at the proximal fibula, subjectively perceived 
pain, reduced and painful knee motion, recurrent swelling, 
and functional impairment (increasing on strenuous and 
prolonged activity such as walking and climbing stairs), but 
there was no objective evidence of deformity, instability, 
effusion, muscle atrophy, or vascular impairment; a 3 1/2 
centimeters (cm) by 2 cm scar along the inner aspect of the 
tibia/fibula was slightly depressed and discolored, but was 
not shown to be productive of objectively demonstrable 
tenderness and pain; prior to December 1999, the disability 
was consistent with no more than slight knee or ankle 
disability.

2.  Since December 29, 1999, the service-connected right leg 
disability has been manifested by an osteochondroma at the 
proximal fibula, subjectively perceived right leg pain, 
reduced and painful knee motion, aching discomfort, recurrent 
swelling, instability, and functional impairment (increasing 
on strenuous and prolonged activity such as walking and 
climbing stairs) requiring use of knee brace, but without 
objective evidence of deformity, instability, effusion, 
muscle atrophy, or vascular impairment; from December 29, 
1999, the disability has been consistent with no more than 
moderate knee or ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of right leg injury manifested by 
tibia/fibula osteophyte were not met prior to December 29, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5262 (2001).

2.  The criteria for entitlement to a 20 percent rating (but 
no higher) for residuals of right leg injury manifested by 
tibia/fibula osteophyte have been met from December 29, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  Consistent with such 
duty, the Board remanded this case in August 2000 for 
additional development of the evidence, including conduction 
of a VA orthopedic examination to determine the nature and 
severity of impairment from the service-connected right leg 
disability.  On review of the claims folder, the Board finds 
that all required notice and development action specified in 
VCAA, the implementing regulatory changes (66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), and the August 2000 remand have 
been complied with in this appeal.  The September 1997 
statement of the case, supplemental statements of the case, 
July 1998 RO hearing, and May 2001 VCAA development letter, 
specifically satisfy the requirement at § 5103A as they 
clearly notified the veteran of the evidence necessary to 
substantiate his increased rating claim.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  The available medical examination 
reports are thorough and contain sufficient information to 
rate the service-connected right leg disability according to 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of his increased 
rating claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is necessary to comply with the 
requirements of this new law or any other applicable 
regulation pertaining to the veteran's increased rating 
claim.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2001).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 119.  

As indicated above, the veteran noted disagreement with the 
initial rating assigned his right leg disability following 
the grant of service connection, and perfected his appeal as 
to that issue; thus, the propriety of the rating from 
effective date of the award of service connection (October 
21, 1993) through to final resolution of the issue is 
currently before the Board.  Grantham, 114 F.3d 1156; 
Fenderson, 12 Vet. App. 119.  Separate disability ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.

Service connection for osteophyte of the right tibia/fibula 
was granted by RO rating decision in July 1997, and a 
noncompensable rating was assigned.  That decision was based 
on the evidence of record indicating that the disability was 
related to right leg trauma in service (osteophyte at the 
neck of the fibula was shown by X-ray study in April 1973).

VA and private medical records from October 1985 to July 1996 
(including VA medical examination in June 1993, and medical 
and administrative records from the Social Security 
Administration (SSA)) document intermittent treatment for 
symptoms and impairment unrelated to the service-connected 
right leg disability.

On VA orthopedic examination in October 1997, including a 
review of the claims file, the veteran reported chronic right 
leg pain, stiffness (particularly following prolonged or 
strenuous physical activity), recurrent swelling of the leg 
and foot, and functional impairment on prolonged walking or 
climbing stairs, but he denied right leg weakness or 
instability; he denied using braces, crutches, canes, or 
other assistive devices for ambulation; the right leg 
disability was reportedly productive of easy fatigability and 
lack of endurance.  On examination, he walked with a slight 
limp and performed heel and toe walking with "slight 
difficulty" on the right; he was able to squat to about 40 
percent of normal, and there was evidence of crepitus and 
pain on right leg motion; the right leg was slightly tender 
to palpation, but there was no evidence of swelling, skin 
changes, impairment of right knee ligaments, varus/valgus 
deformity, infection, or impairment of the circulatory 
system; range of motion of the right knee was 0-130 degrees, 
associated with crepitus on motion; examination of the right 
ankle revealed no impairment.  X-ray study of the right lower 
extremity showed an expanded non-destructive cystic change of 
the femoral head with a benign lesion (osteophyte).  
Osteophyte of the right tibia/fibula, with chronic pain, 
stiffness, and deceased ability to ambulate, was diagnosed.

Based on the foregoing evidence, by RO rating decision in 
November 1997, the rating of the veteran's service-connected 
right tibia/fibula osteophyte was increased from 0 to 10 
percent, from the effective date of award of service 
connection.

At a July 1998 RO hearing, the veteran testified that he 
experienced recurrent pain, swelling, and numbness of the 
right lower extremity, at times awakening him from sleep, 
noting that he had those symptoms despite medical treatment 
and use of pain medication.  

VA and private medical records from July 1996 to April 1999 
(including records from the SSA) document intermittent 
treatment for various symptoms and impairment including 
recurrent pain, weakness, and functional impairment of the 
right lower extremity.  

On VA orthopedic examination in June 1999, including a review 
of the claims file, the veteran reported chronic pain of the 
right tibia/fibula and the feet.  On examination, a 3 1/2 cm 
by 2 cm slightly depressed and discolored scar was noted over 
the inner aspect of the right tibia/fibula, about 5 cm above 
the ankle; a deformity to the bone structure was noted to 
palpation and was supported by X-ray study; neurological 
examination of the right lower extremity revealed no motor 
impairment, but sensory examination was subjectively 
decreased.  On examination of the feet, there was no evidence 
of impairment (other than unrelated impairment of the first 
metatarsal of each foot), but range of motion of the right 
ankle was reduced and productive of pain (dorsiflexion was to 
12 degrees, plantar flexion was to 35 degrees, inversion was 
to 10 degrees, and eversion was to 3 degrees).  

VA medical records from August 1999 to February 2000 document 
treatment for various symptoms and impairment including pain 
and swelling of the right lower extremity.  On December 29, 
1999, the veteran was fitted with a hinged brace for the 
right knee due to increasing impairment.

Based on the foregoing evidence, by rating decision in March 
2000, the rating of the service-connected right leg 
disability was increased from 10 to 20 percent, from February 
29, 2000 (as the RO observed that right knee brace was issued 
on that date); the disability has been rated 20 percent to 
date.

VA medical records from March to December 2000 document 
intermittent treatment for various symptoms and impairment 
including the service-connected right leg disability.

Pursuant to the August 2000 remand request, the veteran was 
afforded VA orthopedic examination in December 2000 
(performed in conjunction with a review of the entire claims 
file), to determine the severity of impairment from his 
service-connected osteophyte of the right tibia/fibula.  The 
veteran reported aching discomfort and instability of the 
right lower extremity (the knee, calf, and ankle), noting 
that he wore a knee brace.  On examination of the right lower 
extremity, there was no evidence of deformity, muscle 
atrophy, knee effusion, abnormal alignment, swelling of the 
calf, impaired function of the peroneal nerve, or focal 
paresis in the right lower extremity; active extension of the 
right leg was "poor," 0 to 90 degrees; passive motion was 0 
to 130 degrees, but the veteran complained of discomfort on 
motion beyond 90 degrees; medial joint line and the proximal 
aspect of the calf were tender; McMurray and Lachman tests 
were negative, and there was no varus or valgus instability; 
examination of the right ankle showed no deformity, 
instability, or swelling, and range of motion was to 20 
degrees dorsiflexion and to 45 degrees plantar flexion; there 
was no evidence of deformity, prominence, or tenderness of 
the tibial tubercle.  X-ray study of the right lower 
extremity showed an osteochondroma of the proximal fibula, 
but there was no evidence of previous fracture of the tibial 
tubercle.  Osteochondroma of the right proximal fibula was 
diagnosed.  The examiner indicated that there was no atrophy, 
instability, or deformity of the right knee or tibia, or 
right knee effusion, opining that the source of the veteran's 
pain was difficult to ascertain, because osteochondromas 
customarily do not cause pain unless they are impinging on 
neural structures, or when they become so prominent that they 
are contused during activities of daily living; in this case, 
the osteochondroma was not readily palpable, protuberant, or 
productive of any deformity, and it did not appear to be 
pressing on any neural structure.  The examiner also opined 
that the absence of atrophy suggested that the diminution of 
right lower extremity function may have had a lesser clinical 
impact than expected.  

Musculoskeletal disability is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working motion with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology, evidenced by visible 
behavior of a veteran undertaking motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors considered in rating residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  In this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran's service-connected residuals of right leg injury 
manifested by osteophyte of the tibia/fibula are rated under 
38 C.F.R. § 4.71a, Code 5262, impairment of tibia and fibula; 
a 10 percent rating consistent with slight knee or ankle 
disability has been in effect from the effective date of 
award of service connection to February 28, 2000 and, from 
February 29, 2000, the disability has been rated 20 percent 
based on evidence of moderate knee or ankle disability.  If 
knee or ankle disability is marked, a 30 percent rating is 
for application under Code 5262 and, if there is nonunion of 
tibia and fibula with loose motion, requiring brace, a 40 
percent rating will be assigned.  

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of 10 percent for the 
service-connected right leg disability from the effective 
date of award of service connection to December 28, 1999, is 
not warranted, but that a 20 percent rating is warranted for 
the disability from December 29, 1999.  

The evidence indicates that the veteran perceives subjective 
symptoms including pain, reduced and painful knee motion, 
aching discomfort, stiffness, recurrent swelling, and 
functional impairment of the right lower extremity, 
increasing on strenuous or prolonged activity such as walking 
or climbing stairs.  However, the entirety of the clinical 
evidence fails to demonstrate the presence of muscle atrophy, 
deformity, effusion, or vascular impairment of the right 
lower extremity.  As discussed on VA orthopedic examination 
in December 2000, the right tibia or fibula had never been 
fractured, and the nature of the osteochondroma at the 
proximal fibula is such that it should not be productive of 
significant symptomatology or functional impairment.  
Nonetheless, on December 29, 1999, he was fitted with hinged 
brace for the right knee, suggesting that the severity of 
impairment from the service-connected disability increased as 
of that date.  Thus, on consideration of both subjective 
complaints of pain and functional impairment and objectively 
demonstrable disability, the Board believes that the severity 
of his service-connected right leg disability does not 
approximate the rating criteria for a rating greater than 10 
percent prior to December 29, 1999, and greater than 20 
percent since that date.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Code 
5262; see DeLuca, 8 Vet. App. at 206.

The evidence is against a finding that the veteran's right 
leg disability resulted in marked knee or ankle disability at 
any time during the period covered by this appeal, and the 
criteria for a 30 percent rating under Diagnostic Code 5262 
have therefore not been met.  The Board acknowledges that the 
veteran wears a brace and that a brace is listed under the 
criteria for a 40 percent rating under Diagnostic Code 5262.  
However, while the veteran wears a brace, there is no 
nonunion of the tibia and fibula and clinical examination in 
December 2000 showed no loose motion.  The examiner commented 
that there was no instability.  Accordingly, the Board finds 
that the criteria for a 40 percent rating under Code 5262 
have not been met despite the fact that the veteran wears a 
brace.  

The Board also notes the presence of a slightly depressed and 
discolored scar over the veteran's right tibia/fibula, but 
there is no indication that the scar is painful or tender on 
objective demonstration.  Thus, the evidence in this case 
does not support application of a separate rating for the 
veteran's right leg disability under Code 7804 (scars which 
are tender and painful on objective demonstration).  Esteban, 
6 Vet. App. 259.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of right leg injury manifested by tibia/fibula osteophyte, 
prior to December 29, 1999, is not warranted.  To this 
extent, the appeal is denied.

Entitlement to a 20 percent rating for residuals of right leg 
injury manifested by tibia/fibula osteophyte is warranted, 
effective December 29, 1999.  To this extent, the appeal is 
granted subject to the law and regulations governing the 
payment of monetary awards.

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the U.S. Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


